In an action to recover damages for personal injuries and fraud, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Jones, Jr., J.), dated December 17, 2004, as denied its motion to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7).
Ordered that the order is affirmed insofar as appealed from, with costs.
As the Supreme Court correctly determined, the defendant seller failed to demonstrate his entitlement to dismissal of the plaintiffs’ complaint, alleging that they were induced to purchase the subject premises as a result of the defendant’s active concealment of a mold infestation (see Jablonski v Rapalje, 14 AD3d 484 [2005]).
The defendant’s remaining contentions are without merit. S. Miller, J.P., Krausman, Goldstein and Covello, JJ., concur.